Title: 1774 Monday Octr. 3. 1774.
From: Adams, John
To: 


       Breakfasted at home with Coll. Dagworthy of Maryland, Captn. Dagworthy his Brother, Major De Bois, Mr. Webb, Dr. Clopton &c. The hurry of Spirits I have been in, since my Arrival in this City, has prevented my making Remarks in my Journal as I wished to have done. The quick Succession of Objects, the Variety of Scenes and Characters, have rendered it impracticable. Major De Bois says he will drink Dispute this Morning. The Congress not come to Decision, yet.
       
       Dined at home. This Day Charles Thompson and Thos. Mifflin were chosen Burgesses for this City. The Change in the Elections for this City and County is no small Event. Mr. Dickinson and Mr. Thompson, now joined to Mr. Mifflin, will make a great Weight in favour of the American Cause.
      